Citation Nr: 0511702	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  00-20 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York



THE ISSUE

Entitlement to an increased rating for a psychiatric 
disability, classified as post-traumatic stress disorder and 
major depression with psychotic features, currently assigned 
a 70 percent evaluation. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from September 1943 to 
October 1945. 

Historically, after appellant filed a September 1999 claim 
for an increased rating in excess of 30 percent for a 
psychiatric disability, classified as post-traumatic stress 
disorder and major depression with psychotic features, and 
was provided notice of a VA psychiatric examination that was 
scheduled for December 1999, he informed the originating 
agency in a December 1999 written statement that he wanted 
that scheduled examination cancelled and did not "wish at 
this time to increase my disability which is 30%."  Although 
the originating agency subsequently issued a May 2000 rating 
decision which confirmed a 30 percent evaluation for his 
service-connected psychiatric disability and his 
representative attempted to appeal that rating, it appears 
that the claim for an increased rating in excess of 30 
percent for the service-connected psychiatric disability had 
been withdrawn by appellant by said December 1999 written 
statement.  In other words, no claim existed for appellant's 
representative to appeal.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
New York, New York, Regional Office (RO), which increased an 
evaluation for the service-connected psychiatric disability 
from 30 percent to 70 percent, effective October 20, 2004.  

In April 2005, a Deputy Vice Chairman of the Board granted a 
motion by appellant's representative to advance this appeal 
on the Board's docket based on appellant's age.

The case is now ready for the Board's appellate 
determination.  


FINDINGS OF FACT

1.  Appellant's psychiatric disability is manifested 
primarily by complaints of severe depression, nightmares, 
sleep difficulties, anger, irritability, verbal outbursts, 
anxiety, isolation, hypervigilence with paranoia, visual 
hallucinations, panic attacks, low energy, suicidal ideation, 
and poor memory and concentration.  He reportedly fears 
leaving his house, and basically sits all day staring at the 
wall.  

2.  Clinically, he is alert and correctly oriented.  
Appellant appears anxious and depressed, with disorganized 
thought processes and paucity of thought content.  He has 
short-term and long-term memory impairment.  He was unsure of 
his date of birth or Social Security Number, could only 
recall the current President, and could recall only one out 
of three words after five minutes.  It was opined that he did 
not appear competent to manage his VA benefits and would be 
unable to manage activities of daily living without his wife.  
A Global Assessment of Functioning (GAF) scale score of 31 
was assigned, noted as primarily due to a depressive 
disorder.

3.  It is at least as likely as not that appellant's 
psychiatric disability does more nearly result in total 
occupational and social impairment.  


CONCLUSION OF LAW

With resolution of reasonable doubt, the criteria for an 
increased rating of 100 percent for appellant's psychiatric 
disability, classified as post-traumatic stress disorder and 
major depression with psychotic features, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.130, Diagnostic Codes 9411, 9434 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the Board's decision herein awarding a 100 
percent schedular evaluation for appellant's psychiatric 
disability, it is obvious that no additional notice or 
development is necessary.

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's psychiatric disability on 
appeal in the context of the total history of that 
disability, particularly as it affects the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

The VA's Schedule for Rating Disabilities as it applies to 
this claim provides a general rating formula for mental 
disorders, including post-traumatic stress disorders and 
major depression.  A 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform the activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  A 70 percent 
rating requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); inability to 
establish and maintain effective relationships.  38 C.F.R. 
§ 4.130.

Appellant's service records indicate that he served with the 
Air Force for several months in the European theatre during 
World War II engaged in battles/campaigns; his military 
occupational specialties included armored gunner and airplane 
armorer; and badges and awards included an antiaircraft fire 
air crew member badge, the Air Medal, and a European theatre 
Ribbon with three Bronze Stars.  His service discharge 
examination report noted that he had nervousness/combat 
reaction after participating in 35 combat missions and had 
been hospitalized in England.

VA clinical records dated in 1983 indicated that appellant 
was an unemployed college graduate; that he had been employed 
with one company for 25 years until it was sold out in 1982; 
and that he had been receiving care for "nerves" for 
several years.  A social worker's evaluation noted that 
appellant described his parents as uncommunicative and cold 
and that he was unhappy growing up; that he was a B-17 bomber 
gunner, flew in 35 bombing missions over Germany, was engaged 
in a great deal of combat, and was treated for anxiety 
reaction to combat after 25 missions; and that he graduated 
college with a degree in business administration and 
accounting.  Appellant's wife reported that he was a burden 
on her because he did not go anywhere without her; that he 
held everything inside him which interfered with their 
communication; that he was a perfectionist; and that he was 
like his father in being uncommunicative and unable to show 
affection.  The social worker's assessment was that appellant 
was a dependent insecure individual with increased anxiety 
since he had stopped working.

On January 1985 VA psychiatric examination, appellant's 
complaints included nightmares, sleep difficulty, difficulty 
socializing and relating to other people, lack of 
concentration, and loss of memory.  Clinically, he appeared 
very tense, depressed, and fearful.  He did not know the 
names of the President, Governor, or Mayor and incorrectly 
answered mathematical questions.  Severe major depression was 
diagnosed.

VA clinical records dated from 1998 to 2000 revealed that 
appellant was taking psychotropic medications for anxiety and 
depression.

The evidentiary record indicates that appellant was 
incarcerated from May to November 2003 for a felony offense 
(check forgery).

VA outpatient clinical records revealed that in September 
2000, appellant reported sleeping well with psychotropic 
medication.  A GAF of 60 was assigned.  In April 2001, 
appellant appeared alert, oriented, and cooperative.  Affect 
was constricted with mildly depressed mood.  Subsequently, in 
May 2004, he appeared alert, oriented, and cooperative with 
euthymic mood and well-modulated affect.  Recurrent major 
depressive disorder, in partial remission, was diagnosed.  

On October 2004 VA psychiatric examination, appellant 
reported that he had not worked for the past 20 years since 
he retired as a bookkeeper.  Appellant reported having 
hallucinations approximately 2-3 times a week for the past 
year, involving cartoons appearing on the wall.  He 
complained of military-related nightmares occurring 2-3 times 
a week for the past 20 years; anger, irritability, and verbal 
outbursts occurring daily for the past 20 years; sleep 
difficulties; depression for over 5 decades with severe 
depression the past year; suicidal thoughts occurring 
approximately once a week without any suicidal attempts and 
with appellant feeling in control of his impulses; anxiety 
for over 5 decades characterized by daily moderate tenseness 
and worries; panic attacks occurring twice a month over the 
past two years, characterized by shortness of breath, 
palpitations, and a fear of dying; isolation and social 
withdrawal; fear of leaving the house for the past year; 
hypervigilance with paranoia once a week over the past two 
years; exaggerated startle response; survivor guilt; and 
diminished interest in activities.  

Additionally, appellant reported that during the past two 
years, he "spends all day staring at the wall."  He 
reported having no ambition for the past two years and was 
unable to remember what he did prior to that; that he had 
poor memory and concentration; and that short-term memory had 
been worse for the past two years.  He reportedly received 
treatment by a therapist approximately every six months and 
was taking 100 mg. Doxepin at night, 2 mg. Xanax in the 
morning and 1 mg at night, 10 mg. Articept in the morning, 
and 20 mg. Celexa daily.

Clinically, appellant appeared well-groomed, alert, pleasant, 
cooperative, and generally appropriate.  His speech and 
psychokinetics were within normal limits.  Mood was depressed 
and anxious.  Thought processes were disorganized and there 
was paucity of thought content.  He was described as a poor 
historian, noted as presumably due to memory impairment.  
Thought content showed no evidence of 
hallucinations/delusions.  He appeared fully oriented.  
Short-term and long-term memory appeared impaired and 
insight/judgment were limited and fair.  Appellant stated 
that he would dress every day but only shaved and showered 
once a week.  He was unsure of his birthdate, did not know 
his Social Security Number, and could not recall past 
Presidents.  He could recall the current President, recall 
one out of three words after five minutes, and recall three 
digits forward and two in reverse.  No obsessive or 
ritualistic behavior interfering with routine activities were 
reported.  His speech was described as slow.  

The examiner opined that appellant did not appear competent 
to manage his VA benefits in his own best interest, with the 
appellant stating that he had no interest and that his wife 
managed all their funds; and that appellant would be unable 
to manage activities of daily living without his wife as he 
was "quite dependent on her."  Recurrent major depression 
with psychotic features, post-traumatic stress disorder, and 
dementia were diagnosed.  A GAF scale score of 31 was 
assigned, noted with major impairment in several areas and 
primarily due to a depressive disorder rather than an anxiety 
disorder.  The examiner also stated that appellant had been 
"nonfunctional" for "quite some time", and that there was 
some cognitive decline, "presumably dementia", which also 
contributed to functional impairment.

The evidentiary record reveals that the GAF Scale score of 31 
assigned appellant on recent comprehensive October 2004 VA 
psychiatric examination was indicative of a greater than 
severe degree of psychiatric impairment, whereas the GAF 
Scale score of 60 assigned in a single September 2000 VA 
outpatient clinical record was indicative of a moderate 
degree of psychiatric impairment.  See Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995), wherein the United States Court of 
Appeals for Veterans Claims (Court) explained that "GAF is a 
scale reflecting the [']psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness....[']  A 55- 60 rating indicates 
[']moderate difficulty in social, occupational, or school 
functioning.[']"  See also, Cathell v. Brown, 8 Vet. App. 
539 (1996); and Richard v. Brown, 9 Vet. App. 266, 267 
(1996), wherein the Court stated that a "GAF of 50 is 
defined as ['][s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).[']"  
See also, the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV), which has been adopted by the VA, which 
provides that a GAF between 40 and 31 is defined as some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) OR major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work...).  

However, the GAF scale scores are not determinative of the 
appellate issue, but are merely pieces of evidence to be 
considered and evaluated together with all other material 
evidence of record.  The negative evidence includes the fact 
that appellant was not actively psychotic, exhibiting grossly 
inappropriate behavior, or disoriented to time or place on 
the recent October 2004 VA psychiatric examination in 
question.  However, the positive evidence includes the fact 
that the examiner who conducted said October 2004 VA 
psychiatric examination appeared to consider appellant as 
extremely impaired, opining that appellant was 
"nonfunctional" for quite some time and unable to manage 
his VA benefits or activities of daily living independently.  
Additionally, in assigning a GAF scale score of 31, the 
examiner appeared to consider appellant's reported 
psychiatric symptomatology as credible, including occasional 
visual hallucinations, disorganized thought, severe 
depression, rather severely-impaired memory, and associated 
social and industrial inadaptability.  Although dementia was 
diagnosed and service connection is not in effect for 
dementia, in reviewing the evidentiary record, the Board is 
cognizant that appellant had complaints of memory and 
concentration loss for decades prior to the diagnosis of 
dementia and that the RO has not obtained medical opinion to 
differentiate the etiology of that memory loss or other 
cognitive impairment.  Thus, it is the Board's opinion that a 
reasonable doubt exists as to whether the memory loss or 
other cognitive impairment is attributable to the service-
connected psychiatric disability.  

The Board appreciates the fact that appellant had meritorious 
military service during World War II combat.  To delay the 
case further for additional medical development would appear 
inappropriate under the circumstances presented in this case.  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  With resolution of all 
reasonable doubt in appellant's favor, the Board finds that 
the GAF score of 31 as well as the other clinical findings 
more nearly approximate the criteria for total occupational 
and social impairment.  Thus, for the aforestated reasons, 
the Board concludes that it is at least as likely as not that 
under the amended criteria, appellant's psychiatric 
disability more nearly approximates the criteria for a 100 
percent rating.


ORDER

An increased rating of 100 percent for appellant's 
psychiatric disability, classified as post-traumatic stress 
disorder and major depression with psychotic features, is 
granted, subject to the applicable regulatory provisions 
governing payment of monetary awards.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


